Exhibit 10.1
VOTING AGREEMENT
     This Voting Agreement (the “Agreement”) is made and entered into as of
December 24, 2009, between Project Alta Holdings Corp., a Delaware corporation
(“Parent”), and the undersigned stockholder of the Company (“Holder”).
RECITALS
     Pursuant to an Agreement and Plan of Merger, dated as of December 24, 2009
(the “Merger Agreement”) by and among Parent, Project Alta Merger Corp., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
AMICAS, Inc., a Delaware corporation (the “Company”), Merger Sub is merging with
and into the Company (the “Merger”) and the Company, as the surviving
corporation of the Merger, will thereby become a wholly-owned subsidiary of
Parent. Concurrently with the execution and delivery of the Merger Agreement and
as a condition and inducement to Parent and Merger Sub to enter into the Merger
Agreement, Parent has required that Holder enter into this Agreement. The Holder
is the record and beneficial owner (within the meaning of Rule 13d-3 of the
Exchange Act) of such number of shares of the outstanding Common Stock, par
value $0.001 per share, of the Company as is indicated beneath Holder’s
signature on the last page of this Agreement (the “Shares”). Capitalized terms
used herein but not defined shall have the meanings ascribed to them in the
Merger Agreement.
AGREEMENT
     The parties agree as follows:
     1. Agreement to Retain Shares.
          (a) Transfer. (1) Except as contemplated by the Merger Agreement, and
except as provided in Section 1(b) below, during the period beginning on the
date hereof and ending on the earlier to occur of (i) the Effective Time (as
defined in the Merger Agreement) and (ii) the Expiration Date (as defined
below), Holder agrees not to, directly or indirectly, sell, transfer, exchange
or otherwise dispose of (including by merger, consolidation or otherwise by
operation of law) the Shares or any New Shares (as defined below), (2) Holder
agrees not to, directly or indirectly, grant any proxies or powers of attorney,
deposit any of such Holder’s Shares into a voting trust or enter into a voting
agreement with respect to any of such Holder’s Shares, or enter into any
agreement or arrangement providing for any of the actions described in this
clause (2), and (3) Holder agrees not to, directly or indirectly, take any
action that could reasonably be expected to have the effect of preventing or
disabling Holder from performing Holder’s obligations under this Agreement, in
each case at any time prior to the earlier to occur of (i) the Effective Time
and (ii) the Expiration Date. As used herein, the term “Expiration Date” shall
mean the earlier to occur of (i) the date of termination of the Merger Agreement
in accordance with the terms and provisions thereof and (ii) the date on which
the Company’s Board of Directors withdraws or modifies in a manner adverse to
Parent or Merger Sub its approval or recommendation of the Merger or the
transactions contemplated thereby or by the Transaction Documents.

 



--------------------------------------------------------------------------------



 



          (b) Permitted Transfers. Section 1(a) shall not prohibit a transfer of
Shares or New Shares by Holder (i) to any family member, trust for the benefit
of any family member or charitable organization to which contributions are
deductible for federal income tax, estate or gift purposes so long as the
assignee or transferee agrees to be bound by the terms of this Agreement and
executes and delivers to the parties hereto a written consent memorializing such
agreement and (ii) upon the vesting of restricted stock awards of Company Common
Stock but only to the extent of such Holder’s income or other tax liability with
respect to such vested restricted stock awards.
          (c) New Shares. Holder agrees that any shares of the Company Common
Stock that Holder purchases or with respect to which Holder otherwise acquires
record or beneficial ownership after the date of this Agreement and prior to the
earlier to occur of (i) the Effective Time and (ii) the Expiration Date (“New
Shares”) shall be subject to the terms and conditions of this Agreement to the
same extent as if they constituted Shares.
     2. Agreement to Vote Shares.
          (a) Until the earlier to occur of the Effective Time and the
Expiration Date, at every meeting of the stockholders of the Company called with
respect to any of the following, and at every adjournment thereof, and on every
action or approval by written consent of the stockholders of the Company with
respect to any of the following, Holder shall appear at such meeting (in person
or by proxy) and shall vote or consent the Shares and any New Shares (i) in
favor of adoption of the Merger Agreement and the approval of the transactions
contemplated thereby and (ii) against any proposal for any recapitalization,
merger, sale of assets or other business combination (other than the Merger)
between the Company and any person or entity other than Parent or any other
action or agreement that would reasonably be expected to result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company under the Merger Agreement or Holder under this Agreement or which
would reasonably be expected to result in any of the conditions to the Company’s
obligations under the Merger Agreement not being fulfilled. This Agreement is
intended to bind Holder as a stockholder of the Company only with respect to the
specific matters set forth herein. Except as set forth in clauses (i) and
(ii) of this Section 2(a), Holder shall not be restricted from voting in favor
of, against or abstaining with respect to any other matter presented to the
stockholders of the Company. Prior to the termination of this Agreement, Holder
covenants and agrees not to enter into any agreement or understanding with any
person to vote or give instructions in any manner inconsistent with the terms of
this Agreement.
          (b) Holder further agrees that, until the termination of this
Agreement, Holder will not, and will not permit any entity under Holder’s
control to, (A) solicit proxies or become a “participant” in a “solicitation”
(as such terms are defined in Rule 14A under the Exchange Act) with respect to
an Opposing Proposal (as defined below), (B) initiate a stockholders’ vote with
respect to an Opposing Proposal or (C) become a member of a “group” (as such
term is used in Section 13(d) of the Exchange Act) with respect to any voting
securities of the Company with respect to an Opposing Proposal. For the purposes
of this Agreement, an “Opposing Proposal” means any action or proposal described
in clause (ii) of Section 2(a) above.

2



--------------------------------------------------------------------------------



 



          (c) Subject to the provisions set forth in Section 5 hereof and as
security for Holder’s obligations under Section 2(a), Holder hereby irrevocably
constitutes and appoints Parent and its or his designees as his attorney and
proxy in accordance with the DGCL, with full power of substitution and
resubstitution, to cause the Shares to be counted as present at the Company
Stockholders Meeting, to vote his Shares at the Company Stockholders Meeting,
however called, and to execute consents in respect of his Shares as and to the
extent provided in Section 2(a). SUBJECT TO THE PROVISIONS SET FORTH IN SECTION
5 HEREOF, THIS PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN
INTEREST. Upon the execution of this Agreement, Holder hereby revokes any and
all prior proxies or powers of attorney given by Holder with respect to voting
of the Shares on the matters referred to in Section 2(a) and agrees not to grant
any subsequent proxies or powers of attorney with respect to the voting of the
Shares on the matters referred to in Section 2(a) until after the Expiration
Date. Holder understands and acknowledges that Parent is entering into the
Merger Agreement in reliance upon the Holder’s execution and delivery of this
Agreement and Holder’s granting of the proxy contained in this Section 2(c).
Holder hereby affirms that the proxy granted in this Section 2(c) is given in
connection with the execution of the Merger Agreement, and that such Proxy is
given to secure the performance of the duties of Holder under this Agreement.
Parent acknowledges and agrees that Holder may vote the Shares on all other
matters not referred to in Section 2(a), and the attorneys and proxies named
above may not exercise the proxy with respect to such matters.
     3. Representations, Warranties and Covenants of Holder. Holder hereby
represents, warrants and covenants to Parent that Holder (i) is the record
and/or beneficial owner of the Shares, which, at the date of this Agreement and
at all times up until the earlier to occur of (A) the Effective Time and (B) the
Expiration Date, and will be free and clear of any liens, claims, options,
charges or other encumbrances that would reasonably be expected to have the
effect of preventing or disabling Holder from performing Holder’s obligations
under this Agreement, and (ii) does not own of record or beneficially any shares
of capital stock of the Company other than the Shares (excluding shares as to
which Holder currently disclaims beneficial ownership in accordance with
applicable law). Holder has the legal capacity, power and authority to enter
into and perform all of Holder’s obligations under this Agreement (including
under the proxy granted in Section 2(c) above). This Agreement (including the
proxy granted in Section 2(c) above) has been duly and validly executed and
delivered by Holder and constitutes a valid and binding agreement of Holder,
enforceable against Holder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.
     4. No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or Merger Sub any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares, except as
expressly provided herein. All rights, ownership and economic benefits of and
relating to the Covered Shares shall remain vested in and belong to the
Stockholder, and neither Parent nor Merger Sub shall have any authority to
direct the Stockholder in the voting or disposition of any of the Covered
Shares, except as otherwise provided herein.

3



--------------------------------------------------------------------------------



 



     5. Termination. This Agreement and the proxy delivered in connection
herewith shall terminate and shall have no further force and effect as of the
earlier to occur of (i) the Expiration Date and (ii) the date following the date
of the Company Stockholders Meeting, including any adjournment or postponement
thereof.
     6. Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) Holder makes no agreement or understanding herein in any capacity
other than in Holder’s capacity as a record holder and/or beneficial owner of
the Shares, (ii) nothing in this Agreement shall be construed to limit or affect
any action or inaction by Holder acting in his capacity as a director, officer
or other fiduciary of the Company, and (iii) Holder shall have no liability to
Parent, Merger Sub or any of their Affiliates under this Agreement as a result
of any action or inaction by Holder acting in his capacity as a director,
officer or other fiduciary of the Company.
     7. Miscellaneous.
          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived with the written consent of the parties or their respective successors
and assigns. Any amendment or waiver effected in accordance with this Section
7(a) shall be binding upon the parties and their respective successors and
assigns.
Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware and to the jurisdiction of the United States District Court for the
District of Delaware for the purpose of any action arising out of or relating to
this Agreement, and each of the parties hereto irrevocably agrees that all
claims in respect to such action may be heard and determined exclusively in the
Court of Chancery of the State of Delaware or any federal court sitting in the
State of Delaware. Each of the parties hereto agrees that a final judgment in
any action shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably consents to the service of any summons and complaint and any
other process in any other action relating to this Agreement, on behalf of
itself or its property, by the personal delivery of copies of such process to
such party. Nothing in this Section 7(c) shall affect the right of any party
hereto to serve legal process in any other manner permitted by law.
          (b) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (c) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (d) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
72 hours after being deposited in the regular mail as certified or registered
mail with postage prepaid, if such notice is addressed to the

4



--------------------------------------------------------------------------------



 



party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.
          (e) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
          (f) Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Parent and Merger Sub to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the parties hereto agrees that in the event of any such breach Parent shall
be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which they may be entitled, at law or in equity.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     The parties have caused this Agreement to be duly executed on the date
first above written.

                  PROJECT ALTA HOLDINGS CORP.
 
           
 
  By:
Name:   /s/ Orlando Bravo
 
Orlando Bravo    
 
  Title:   President    
 
                Address:     c/o Thoma Bravo, LLC     600 Montgomery Street,
32nd Floor     San Francisco, CA 94111
 
                Attention: Orlando Bravo                       Seth Boro    
Facsimile No.: (415) 392-6480

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Stephen N. Kahane, M.D.
 
Stephen N. Kahane, M.D.    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    40,760     Common Stock     40,760  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Kevin C. Burns
 
Kevin C. Burns    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    3,137     Common Stock     3,137  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Stephen J. Denelsky
 
Stephen J. Denelsky    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    42,934     Common Stock     42,934  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Joseph D. Hill
 
Joseph D. Hill    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    18,217     Common Stock     18,217  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Stephen J. Lifshatz
 
Stephen J. Lifshatz    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    24,769     Common Stock     24,769  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ David B. Shepherd
 
David B. Shepherd    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    54,690     Common Stock     54,690  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ John J. Sviolka
 
John J. Sviolka    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    26,825     Common Stock     26,825  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Frank E. Stearns, Jr.
 
Frank E. Stearns, Jr.    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
 
    0           0  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Paul Merrild
 
Paul Merrild    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
 
    0           0  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Denise Mitchell
 
Denise Mitchell    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock 
    1,000     Common Stock      1,000  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Craig Newfield
 
Craig Newfield    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock
    15,000     Common Stock     15,000  

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



         
 
  “HOLDER”    
 
       
 
  /s/ Kang Wang
 
Kang Wang    
 
       
 
  Holder’s Address for Notice:      
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Attention:    
 
 
 
   
 
  Facsimile No.:    
 
 
 
   

                      Shares owned of record:           Beneficially owned
shares:     Class of Shares   Number   Class of Shares   Number
Common Stock 
    20,000     Common Stock      20,000  

 